DETAILED ACTION
Claim(s) 1-10 and 12 are presented for examination. 
Claim 6 is amended.
Claim 11 remains canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The revised abstract of the disclosure filed February 17th, 2022 is being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claim 6 to overcome an objection under minor informalities is being considered. The objection(s) is/are withdrawn.


Response to Arguments
Applicant’s arguments, (see remarks pages 9-16 of 17) filed February 17th, 2022, with respect to rejection of claim(s) 1-10 and 12 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Elsherif does not disclose that the announcement message does not include identification information of second beamformee devices that remained static since the transmission of the preceding announcement message ... ... Shanmugavadivel does not disclose that the NDP announcement includes an identifier of the non-beamforming device... none of the cited prior art disclose or suggest that an NDP announcement includes identification information of first beamformee devices "that moved over a distance" since a transmission of a preceding announcement message in a "preceding" round of channel sounding and not include identification information of second beamformee devices that remained static since the transmission of the preceding announcement message... [Remarks, pages 12-15 of 17].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Elsherif fig. 5, pg. 3, ¶37 lines 1-7; pg. 9, ¶90 lines 1-7 discloses as follows:


    PNG
    media_image1.png
    800
    765
    media_image1.png
    Greyscale


	[0037] Certain STAs 110 may be moving at different rates and therefore the instantaneous channel measurement information derived from a channel sounding procedure may not provide a complete picture of the wireless channel. For example, STA-1 is moving 130-a at a slow to medium rate generally away from AP 105, whereas STA-2 and STA-4 are stationary...
	
	[0090] At block 505, transceiver 420 of the AP 105-d performs a channel sounding procedure. The channel sounding procedure includes the transmission of a Null Data Packet (NDP) Announcement frame to identify stations selected as beamformees. The transceiver 420 then transmits a NDP with containing training fields that are known to the stations.


Shanmugavadivel fig. 9, pg. 9, ¶118 lines 14-20; pg. 10, ¶126 lines 7-15 further discloses:



    PNG
    media_image2.png
    656
    725
    media_image2.png
    Greyscale


	[0118] In some implementations, AP 105 can monitor signal strength of communications from device 103, and switch to non-beamforming communications with device 103 when the signal strength drops below a threshold signal strength (which can be the same or different as the signal strength used in block 603 of method 600). ... AP 105 can determine that device 103 is no longer at given position 107 (and/or moving away from given position 107), and hence further use of beamforming steering matrix 1101 could degrade communications with device 103. As such AP 105 can return to a non-beamforming mode when communicating with device 103.

	[0126] ... For example, referring again to FIG. 9, identifier 340 can comprise a MAC address of device 103, and characteristics 341 can be transmitted to device 101 in a NDP (Null Data Packet) announcement using SU-MIMO, the NDP announcement also acting as a sounding announcement that includes characteristics 341 of device 103, to “spoof” device 101 into providing feedback matrix 1001 as a proxy for device 103...


In other words, “Elsherif” in view of “Shanmugavadivel” teaches:

	 an NDP announcement includes identification information of first beamformee devices "that moved over a distance" since a transmission of a preceding announcement message in a "preceding" round of channel sounding and not include identification information of second beamformee devices that remained static since the transmission of the preceding announcement message” by disclosing -
	
An identifier “340” comprising a MAC address of device “103” (i.e. beamformee device) and characteristics “341” that are transmitted to device “101” in an NDP (Null Data Packet) announcement. When the signal strength drops below a threshold signal strength, AP “105” determines that device “103” is no longer at given position “107” (and/or moving away from given position “107”).

A channel sounding procedure including the transmission of a Null Data Packet (NDP) Announcement frame identifying stations selected as beamformees. The channel sounding procedure does not provide a complete picture of the wireless channel when STA-2 and STA-4 are stationary (i.e. without identification information of beamformee devices that remain static or stationary).

	Therefore a prima facie case of obviousness is established by “Elsherif” in view of “Shanmugavadivel” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Elsherif et al. (US 2017/0064568 A1) hereinafter “Elsherif” in view of SHANMUGAVADIVEL et al. (US 2018/0026692 A1) hereinafter “SHANMUGAVADIVEL”.

Regarding Claims 1 and 6,
	Elsherif discloses a beamformer device [see fig(s). 1 & 4A, pg. 8, ¶81 lines 1-11, an AP “105-d”] comprising:
	a transceiver [see fig(s). 1 & 4A, pg. 8, ¶81 lines 1-11, including a processor “405”, a memory “410” and one or more transceivers “420”]; 
	a memory configured for storing identification information of beamformees [see fig(s). 1 & 4A, pg. 8, ¶83 lines 1-3, the memory “410” stores computer-readable, computer-executable software (SW) code “415” containing instructions]; and 
	a processor configured to send via the transceiver [see fig(s). 1, 4A & 5: Step “505”, pg. 9, ¶90 lines 1-7, the processor “405” triggering the transceiver “420” to perform transmission], in a round of channel sounding in a network comprising the beamformer device and a plurality of beamformee devices [see fig(s). 1 & 5: Step “505”, pg. 9, ¶88 lines 1-9; ¶90 lines 1-7, in a channel sounding procedure, using AP “105-d” as the beamformer wireless device and STAs “110” as beamformee wireless devices], an announcement message including identification information of first beamformee devices [see fig(s). 1 & 5: Step “505”, pg. 9, ¶90 lines 1-7, a Null Data Packet (NDP) Announcement frame to identify stations selected as beamformees],	wherein the announcement message does not include identification information of second beamformee devices that remained static since the transmission of the preceding announcement message [see fig. 1, pg. 3, ¶37 lines 1-7; pg. 9, ¶90 lines 1-7, the instantaneous channel measurement information derived from a channel sounding procedure (i.e. a Null Data Packet (NDP) Announcement frame) does not provide a complete picture of the wireless channel (i.e. STA-1 is moving at a slow to medium rate “130-a” away from AP “105”, whereas STA-2 and STA-4 are stationary)].
	Elsherif does not explicitly teach the announcement message including identification information of first beamformee devices “that moved over a distance” since a transmission of a preceding announcement message in a “preceding” round of channel sounding.
	However SHANMUGAVADIVEL discloses sending [see fig. 9, pg. 10, ¶126 lines 7-15, transmitting], an announcement message including identification information of first beamformee devices [see fig. 9, pg. 10, ¶126 lines 7-15, a NDP (Null Data Packet) announcement with an identifier “340” comprising a MAC address of device “103”];
	the announcement message including identification information of first beamformee devices that moved over a distance since a transmission of a preceding announcement message in a preceding round of channel sounding [see fig. 9, pg. 9, ¶118 lines 14-20; pg. 10, ¶126 lines 7-15, the NDP announcement also acting as a sounding announcement that includes characteristics “341” of device “103”, to “spoof” device “101” into providing feedback matrix “1001” as a proxy for device “103” in determining that device “103” is no longer at a given position “107” (and/or moving away from given position “107”)], 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the announcement message including identification information of first beamformee devices “that moved over a distance” since a transmission of a preceding announcement message in a “preceding” round of channel sounding as taught by SHANMUGAVADIVEL in the system of Elsherif for devices to exchange certain data in order to more efficiently perform beamforming [see SHANMUGAVADIVEL pg. 4, ¶54 lines 1-3].

Regarding Claims 2 and 7,
	The combined system of Elsherif and SHANMUGAVADIVEL discloses the beamformer device of claim 6 [see fig(s). 1 & 4A, pg. 8, ¶81 lines 1-11, the AP “105-d”].
	Elsherif further discloses wherein: 
	the transceiver is further configured for receiving a message from a beamformee device among the first beamformee devices [see fig(s). 1, 4A & 5: Step “510”, pg. 9, ¶91 lines 1-3, the transceiver “420” receives compressed beamforming information from each of a plurality of stations]; and 
	the processor is further configured for storing identification information of the beamformee device in the memory when there is no record for the beamformee device [see fig(s). 1, 4A & 5: Step “515”, pg. 9, ¶92 lines 1-4, the processor “405” initiating the memory “410” of AP “105-d” to store the compressed beamforming information from the station received over the period of time].

Regarding Claims 3 and 8,
	The combined system of Elsherif and SHANMUGAVADIVEL discloses the beamformer device of claim 6 [see fig(s). 1 & 4A, pg. 8, ¶81 lines 1-11, the AP “105-d”].
	Elsherif further discloses wherein the announcement message is a null data packet announcement frame [see pg. 3, ¶33 lines 1-6, the AP “105” sounds the channel by transmitting null data packet announcement (NDPA) frames to a number of STAs “110”], the processor is further configured for constructing the null data packet announcement frame [see pg. 3, ¶36 lines 1-10, AP “105” relies on single-user channel sounding procedures performed with a particular STA “110” to determine how to radiate energy to that particular STA], wherein station info fields are filled in based on the identification information of the first beamformee devices [see pg. 9, ¶90 lines 1-7, the transceiver “420” transmits a NDP with containing training fields that are known to the stations].

Regarding Claims 4 and 9,
	The combined system of Elsherif and SHANMUGAVADIVEL discloses the beamformer device of claim 7 [see fig(s). 1 & 4A, pg. 8, ¶81 lines 1-11, the AP “105-d”].
	Elsherif further discloses wherein: 
	the transceiver is further configured for receiving a message from a new beamformee device that is newly added into the network [see fig(s). 1, 4A & 5: Step “510”, pg. 9, ¶91 lines 1-3, the transceiver “420” receives compressed beamforming information from each of a plurality of stations]; and 
	the processor is further configured for storing identification information of the new beamformee device in the memory [see fig(s). 1, 4A & 5: Step “515”, pg. 9, ¶92 lines 1-4, the processor “405” initiating the memory “410” of AP “105-d” to store the compressed beamforming information from the station received over the period of time].

Regarding Claims 5 and 10,
	The combined system of Elsherif and SHANMUGAVADIVEL discloses the beamformer device of claim 6 [see fig(s). 1 & 4A, pg. 8, ¶81 lines 1-11, the AP “105-d”].
	Elsherif further discloses the device comprising: 
	the processor is further configured for receiving [see fig(s). 1, 4A & 5: Step “510”, pg. 9, ¶91 lines 1-3, receiving], via the transceiver compressed beamforming frames including feedback matrices from the first beamformee devices [see fig(s). 1, 4A & 5: Step “510”, pg. 9, ¶91 lines 1-3, using the transceiver “420”, compressed beamforming information from each of a plurality of stations].

Regarding Claim 12,
	Elsherif discloses a non-transitory computer readable storage medium comprising program code instructions executable by a processor for implementing a method including [see fig(s). 1 & 4A, pg. 8, ¶83 lines 1-3, a memory “410” storing computer-readable, computer-executable software (SW) code “415” containing instructions that, when executed, cause a processor “405” of the AP “105-d” to perform various functions comprising]: 
	in a round of channel sounding in a network comprising a beamformer device and a plurality of beamformee devices [see fig(s). 1 & 5: Step “505”, pg. 9, ¶88 lines 1-9; ¶90 lines 1-7, in a channel sounding procedure, using AP “105-d” as the beamformer wireless device and STAs “110” as beamformee wireless devices], sending [see fig(s). 1, 4A & 5: Step “505”, pg. 9, ¶90 lines 1-7, perform transmission], by the beamformer device [see fig(s). 1 & 4A, pg. 8, ¶81 lines 1-11, by the AP “105-d”], an announcement message including identification information of first beamformee devices [see fig(s). 1 & 5: Step “505”, pg. 9, ¶90 lines 1-7, a Null Data Packet (NDP) Announcement frame to identify stations selected as beamformees], wherein the announcement message does not include identification information of second beamformee devices that remained static since the transmission of the preceding announcement message [see fig. 1, pg. 3, ¶37 lines 1-7; pg. 9, ¶90 lines 1-7, the instantaneous channel measurement information derived from a channel sounding procedure (i.e. the Null Data Packet (NDP) Announcement frame) does not provide a complete picture of the wireless channel (i.e. STA-1 is moving at a slow to medium rate “130-a” away from AP “105”, whereas STA-2 and STA-4 are stationary)].
	Elsherif does not explicitly teach the announcement message including identification information of first beamformee devices “that moved over a distance” since a transmission of a preceding announcement message in a “preceding” round of channel sounding.
	However SHANMUGAVADIVEL discloses sending [see fig. 9, pg. 10, ¶126 lines 7-15, transmitting], an announcement message including identification information of first beamformee devices [see fig. 9, pg. 10, ¶126 lines 7-15, a NDP (Null Data Packet) announcement with an identifier “340” comprising a MAC address of device “103”];
	the announcement message including identification information of first beamformee devices that moved over a distance since a transmission of a preceding announcement message in a preceding round of channel sounding [see fig. 9, pg. 9, ¶118 lines 14-20; pg. 10, ¶126 lines 7-15, the NDP announcement also acting as a sounding announcement that includes characteristics “341” of device “103”, to “spoof” device “101” into providing feedback matrix “1001” as a proxy for device “103” for determining that device “103” is no longer at given position “107” (and/or moving away from given position “107”)], 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the announcement message including identification information of first beamformee devices “that moved over a distance” since a transmission of a preceding announcement message in a “preceding” round of channel sounding as taught by SHANMUGAVADIVEL in the system of Elsherif for devices to exchange certain data in order to more efficiently perform beamforming [see SHANMUGAVADIVEL pg. 4, ¶54 lines 1-3].

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469